


117 S1846 IS: Surveillance and free speech Protection Enhancement in Export controls for Censorship and Human rights Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1846
IN THE SENATE OF THE UNITED STATES

May 26, 2021
Mr. Cornyn (for himself, Mr. Casey, Mr. Warner, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To require a review and controls on the export of items with critical capabilities to enable human rights abuses.


1.Short titleThis Act may be cited as the Surveillance and free speech Protection Enhancement in Export controls for Censorship and Human rights Act of 2021 or the SPEECH Act of 2021. 2.Review and controls on export of items with critical capabilities to enable human rights abuses (a)Statement of policyIt is the policy of the United States to use export controls to the extent necessary to further the protection of internationally recognized human rights.
(b)Review of items with critical capabilities To enable human rights abusesNot later than 180 days after the date of the enactment of this Act, and as appropriate thereafter, the Secretary, in coordination with the Secretary of State, the Director of National Intelligence, and the heads of other Federal agencies as appropriate, shall conduct a review of items subject to controls for crime control reasons pursuant to section 742.7 of the Export Administration Regulations. (c)ControlsIn furtherance of the policy set forth in subsection (a), not later than 60 days after completing the review required by subsection (b), the Secretary, in coordination with the heads of other Federal agencies as appropriate, shall determine whether additional export controls are needed to protect human rights, including whether—
(1)controls for crime control reasons pursuant to section 742.7 of the Export Administration Regulations should be imposed on additional items, including items with critical capabilities to enable human rights abuses involving— (A)censorship or social control;
(B)surveillance, interception, or restriction of communications; (C)monitoring or restricting access to or use of the internet;
(D)identification of individuals through facial or voice recognition or biometric indicators; or (E)DNA sequencing; or
(2)end-use and end-user controls should be imposed on the export, reexport, or in-country transfer of certain items with critical capabilities to enable human rights abuses that are subject to the Export Administration Regulations if the person seeking to export, reexport, or transfer the item has knowledge, or the Secretary determines and so informs that person, that the end-user or ultimate consignee will use the item to enable human rights abuses. (d)Cooperation of other agenciesUpon request from the Secretary, the head of a Federal agency shall provide full support and cooperation to the Secretary in carrying out this section.
(e)International coordination on controls To protect human rightsIt shall be the policy of the United States to seek to secure the cooperation of other governments to impose export controls that are consistent, to the extent possible, with the controls imposed under this section. (f)Conforming amendmentSection 1752(2)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4811(2)(A)) is amended—
(1)in clause (iv), by striking ; or and inserting a semicolon; (2)in clause (v), by striking the period and inserting ; or; and
(3)by adding at the end the following:  (vi)serious human rights abuses..
(g)DefinitionsIn this section: (1)End-user; knowledge; ultimate consigneeThe terms end-user, knowledge, and ultimate consignee have the meanings given those terms in section 772.1 of the Export Administration Regulations.
(2)Export; export administration regulations; in-country transfer; item; reexportThe terms export, Export Administration Regulations, in-country transfer, item, and reexport have the meanings given those terms in section 1742 of the Export Control Reform Act of 2018 (50 U.S.C. 4801). (3)SecretaryThe term Secretary means the Secretary of Commerce. 

